Citation Nr: 0309252	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  98-02 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to increased (compensable) rating for 
residuals of a surgical scar.

3.  Entitlement to an effective date earlier than September 
20, 1996, for the grant of compensable evaluations for 
degenerative disc disease of the lumbar and cervical spine. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from June 1972 to February 1975..

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the claimed 
benefits for a kidney disorder and for residuals of a 
surgical scar.  The claim for an earlier effective date for 
the grant of compensable evaluations for degenerative disc 
disease of the lumbar and cervical spine derives from a 
November 1999 rating and will be addressed in the remand 
portion of the case.

The case was previously before the Board in June 2001, at 
which time, inter alia, it was Remanded to afford the veteran 
a comprehensive medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include medical evidence of a 
kidney disability.  

3.  Functional impairment associated with residuals of a 
surgical scar from a gall bladder operation is not 
demonstrated, and the scar is non-tender, slightly raised, 
hyperpigmented and without chronic skin changes.




CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The schedular criteria for a compensable rating for 
residuals of a surgical scar have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.48, 4.118, Diagnostic Code 
7805 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the May 2002 correspondence to the veteran as 
well as December 2002 Supplemental Statement of the Case.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Kidney Disorder

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he has a kidney disorder that 
resulted from a fall in service.  The veteran was afforded a 
VA examination in September 2002.  The veteran's reported 
history of a fall was recorded in the context of the 
examination and was considered by the examiner.  The veteran 
acknowledged being told that the location of his left kidney 
was lower than on the right and that such was probably a 
congenital condition.  The examiner considered diagnostic 
reports and determined that the claimed kidney disorder could 
not be related to the fall without more acute kidney problems 
or surgical intervention.  The examiner concluded that the 
veteran had an ectopic congenital left kidney with normal 
renal function.  A kidney disorder did not occur in service 
nor was the congenital condition aggravated in service.  The 
examination reported the absence of a kidney disorder.   

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

Scar

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's scar is evaluated under the rating code for 
other scars, which are rated according to the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
In addition, scars that are superficial, poorly nourished 
with repeated ulceration, or that are tender or painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Codes 7803, 7804.  These codes do not provide 
for a zero percent evaluation, but a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of this appeal, VA issued new regulations 
for evaluating scars, but the pertinent criteria, i.e. rating 
the disability according to the limitation of function of the 
part affected, did not change.  Moreover, the RO considered 
the veteran's disability pursuant to the revised criteria.   
See Karnas, supra.  Accordingly, there is no prejudice in 
proceeding with adjudication of the claim.  See Bernard, 
supra. 

During service the veteran underwent a cholecystectomy in 
1970 without sequelae.  The recent treatment records do no 
reflect complaints or treatment for residual surgical scars.  
The veteran was afforded VA examinations in 1996, 1997 and in 
September 2002.  At the most recent examination, functional 
impairment associated with residuals of a surgical scar from 
a gall bladder operation was not demonstrated, and the scar 
was non-tender, slightly raised, hyperpigmented and without 
chronic skin changes.

As noted in the previous section, it is apparent that the 
veteran does not have any functional limitation associated 
with the residual surgical scar.  In addition, the absence of 
sequelae contemplated under 38 C.F.R. § 4.118, Codes 7803, 
7804 preclude a compensable evaluation thereunder.  
Accordingly, the preponderance of the evidence is against a 
compensable evaluation.   

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to service connection for a kidney disorder is 
denied. 

Entitlement to increased evaluation for surgical scar, 
residual of a gallstone operation, is denied. 


REMAND

Compensable evaluations for degenerative disc disease of the 
lumbar and cervical spine were established with an effective 
date of September 20, 1996 pursuant to a June 1999 rating.  
The claim for an earlier effective date for the grant of 
compensable evaluations for degenerative disc disease of the 
lumbar and cervical spine derives was denied in a November 
1999 rating.  The RO noted that the veteran had initiated a 
claim for service connection for a back condition that was 
denied by a rating determination from November 1970 for which 
an appeal was not perfected but, nevertheless, RO considered 
that the veteran reopened the claim in September 1996, which 
founded the basis for the assigned effective date.  

The board observes that the veteran was afforded a VA 
examination in October 1996 at which it was noted that the 
veteran was receiving treatment at the Gulfport VA Medical 
Center but such records have not been associated with the 
claims file.  

The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

More significantly, a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(b).  "Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by Department of Veterans Affairs . . . 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a).  
Therefore, before a RO or the Board can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  The mere presence of medical evidence 
does not establish an intent on the part of the veteran to 
seek service connection for the psychiatric condition.  See, 
e.g., KL v. Brown, 5 Vet. App. 205, 208 (1993); cf. at 38 
C.F.R. § 3.157(b) (permitting certain medical reports to be 
accepted as an "informal claim for increased benefits or an 
informal claim to reopen.").  

With respect to the applicability of 38 C.F.R. § 3.157, the 
Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  

In the present case, there was a disallowance of a claim for 
compensation for a back condition prior to the 1996 claim.  
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. 
§ 3.157; see also Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  In this case, the VA therapy records are not part of 
the record and should be obtained as such may indeed 
constitute claims for to reopen claims which have been 
previously denied.

Accordingly, the matter is Remanded for the following 
development:

1.  The RO should have the veteran 
identify all VA medical care providers 
who treated him for a back condition 
since 1970.  The RO should obtain these 
records (not already in the claims 
folder) and associate them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran should be provided a supplemental 
statement of the case on all issues in 
appellate status and be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 


remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

